MEMORANDUM OPINION
 
No. 04-09-00429-CR
 
David GOAD,
Appellant
 
v.
 
The STATE of
Texas,
Appellee
 
From the 25th Judicial
District Court, Guadalupe County, Texas
Trial Court No. 09-0190-CR
Honorable Brenda
Chapman, Judge Presiding
 
PER CURIAM
 
Sitting:            Rebecca
Simmons, Chief Justice
                        Steven
C. Hilbig, Justice
                        Marialyn
Barnard, Justice
 
Delivered and
Filed:  September 23, 2009
 
DISMISSED FOR
WANT OF JURISDICTION
 
On
August 3, 2009, this court notified appellant that the trial court clerk’s
record did not contain a final appealable order.  See Tex. R. App. P. 27.1 (b) (“[A] notice
of appeal is not effective if filed before the trial court makes a finding of
guilt or receives a jury verdict.”).  At that time, appellant was ordered to
cause a supplemental clerk’s record to be filed, containing a final appealable
order, no later than August 13, 2009 or this appeal would be dismissed for lack
of jurisdiction based on the non-existence of an appealable order.
No
response has been filed by the appellant.  Accordingly, this court is without
jurisdiction to consider an appeal based on an order that is neither final, nor
appealable.  We must, therefore, dismiss this appeal for want of jurisdiction. 
See Tex. R. App. P. 27.1
(b).  
PER
CURIAM
 
DO NOT PUBLISH